DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Request for Continued Examination filed on 12/06/2021.  Claims 1, 10 and 19 have been amended. Claims 6 and 15 have been cancelled previously.  New claims 20-43 have been added. Therefore, claims 1-5, 7-14, and 16-43 are pending in this office action, of which claims 1, 10 and 19 are independent claims.

Terminal Disclaimer
The terminal disclaimer filed on 7/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent number 9,870540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 12/06/2021, with respect to claims 1-5, 7-14, and 16-19 under 35 USC 103 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further review a new ground of rejection is made in view of Swann et al., US 20130041902 A1 (hereinafter “Swann”).

Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 

	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	Lettovsky fails to teach classification of travel options into any of:  * "a predefined bucket corresponding to a best for loyalty characterization" …………. and/or * "a predefined bucket corresponding to a best facilities characterization" as amended in claim 1 (page 11-13).
 
	In response to applicant's argument a:  The argument is that while Lettosvsky indicates that travel options can be weighted and sorted by price and schedule characteristics, it is silent about classification into buckets that correspond to any of the characterizations recited by claim 1.
	The new reference Swann teaches in para 0034 that A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in 
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-14, and 16-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims 1, 10 and 19 recite a method, a system and a medium claim comprising receiving a travel request from a client device, identifying travel options according to the travel options, classifying the travel options into predefined buckets where in the predefined buckets corresponds to different characterizations of travel options and communicate and interact with the client device to further classify the travel options. All of these steps of receiving, identifying, and classifying can be performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as mental process but for the recitation of computer implemented method using generic method or techniques to perform 
This judicial exception is not integrated into a practical application because the claim recites additional elements “a server computer”, “a client device” in claim 1, “a processor”, “a memory”, in claim 10 and “a non-transitory computer readable medium” in claim 19. The server computer receives the travel request from the client device, the system comprising a processor and memory storing instructions to instruct the processor to perform the recited operations and the non-transitory computer readable storage medium storing computer instructions to instruct the processor to perform the recited functions. These are recited at a high level of generality as computer processor performing generic computer functions. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Further the limitations in the dependent claims 2-15, 17-18, 20-21 and 23-25 merely specify classifying and selection of different travel options and that can be perform mentally, without adding significant more. There is no indication that the elements of the dependent 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 

Claims 1-5, 7-14 and 16-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable German, US 8898184 B1 (hereinafter “German”) and in view of Swann et al., US 20130041902 A1 (hereinafter “Swann”).

As to claim 1,
German A method comprising:  receiving, by a server computer, a travel request via a client device operated by a user (German, col. 19 lines 30-34 The client may repeatedly receive, for example, the total number of travel suppliers that are to be searched, the number that have returned responses to the server's search requests so far, and/or the total number of data items that have been found, processed, and sent to the client); 
identifying, by the server computer, travel options according to the travel request (German teaches in col. 8 lines 61-65: a category of information other than travel alternatives); 
classifying, by the server computer, the travel options into predefined buckets (German teaches in col. 27 lines 58-64 the user being presented with a list of different travel options that the search system found from a number of suppliers), 
communicating, by the server computer to the client device (German, col. 19 lines 30-34 server respond client’s request), the classified ranked travel options in the corresponding predefined buckets for display (German, col. 19 lines 37-49: the display of airline flights for an itinerary may be sorted based on the ticket price, the number of stops, departure time, arrival time, trip time, or supplier.  In this example the sort is performed on the client (e.g., so that the system responds quickly to the user changing the sort selection (i.e., predefined buckets) for a progressing/completed search).  In another example, the sort may be performed on the server); 
receiving, by the server computer from the client device (German teaches in col. 6 lines 38-51 the server receives responses from the various product and information suppliers available online, the server evaluate the responses and formulate a response for the user, the response is transmitted to the client), interactions from the user with one or more of the displayed predefined buckets (German, col. 19 lines 37-49: the display of airline flights for an itinerary may be sorted based on the ticket price, the number of stops, departure time, arrival time, trip time, or supplier.  In this example the sort is performed on the client (e.g., so that the system responds quickly to the user changing the sort selection (i.e., user interaction on predefined bucket selection) for a progressing/completed search).  In another example, the sort may be performed on the server); and 
in response to receiving the interactions from the user, using, the interactions for future classifying (German teaches in col. 6 lines 56-col. 7 line 4 one or more responses are received from the suppliers, filtered and the response are used to generate a result list for presentation to the user, the result list may include service information and query status information). 
German teaches the invention as claimed above, German does not explicitly teach wherein the predefined buckets correspond to different characterizations of travel options classified therein, wherein each bucket of the predefined buckets is associated with a plurality of weighted travel attributes, wherein the classifying is based at least in part on travel wherein the predefined buckets include at least one member of the group consisting of (1) a predefined bucket corresponding to a best for loyalty characterization, (2) a predefined bucket corresponding to a best for productivity characterization, (3) a predefined bucket corresponding to a comfort and ease characterization, (4) a predefined bucket corresponding to a best for technology characterization, (5) a predefined bucket corresponding to a best fitness center characterization, (6) a predefined bucket corresponding to a best service characterization, (7) a predefined bucket corresponding to a best meals characterization, (8) a predefined bucket corresponding to an availability of wifi characterization, (9) a predefined bucket corresponding to an availability of restaurants nearby characterization, (10) a predefined bucket corresponding to a most entertainment characterization, and (11) a predefined bucket corresponding to a best facilities characterization;
However, Swann teaches wherein the predefined buckets correspond to different characterizations of travel options classified therein, wherein each bucket of the predefined buckets is associated with a plurality of weighted travel attributes (Swann, para 0038 for In one embodiment, each bucket corresponds to a model or function that generates a score (e.g., a score for "best for productivity") for each travel option, based on flight/travel attributes of each travel option and/or the user preferences, context, history, etc. The score/model/function implemented in the bucket orchestration module ranks the travel options for classification into different buckets), 
wherein the classifying is based at least in part on travel attributes associated with the travel options (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in the bucket. For example, if the user is interested in "best for productivity", in one embodiment there is no need to look at the travel options placed in other buckets. Each bucket may be presented with certain characteristics of the options in the respective buckets, such as the lowest price of the options in the bucket. Each bucket may have only one top option, representing the recommended option for the optimization goal suggested by the name of the respective bucket. The server may classify all search results into the buckets, or only the top candidates for each of the buckets (and thus filtering out other results). See also Fig. 4 for bucket selection, bucket configuration, bucket algorithm and bucket context),
wherein the predefined buckets include at least one member of the group consisting of (1) a predefined bucket corresponding to a best for loyalty characterization, (2) a predefined bucket corresponding to a best for productivity characterization (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.).), (3) a predefined bucket corresponding to a comfort and ease characterization, (4) a predefined bucket corresponding to a best for technology characterization, (5) a predefined bucket corresponding to a best fitness center characterization, (6) a predefined bucket corresponding to a best service characterization, (7) a predefined bucket corresponding to a best meals characterization, (8) a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of German by adding the tools that provide recommendations relating to travel services to users that are not personalized to the user and enable a user to trade-off between traveling attributes in order make better decision.

As to claims 2 and 11,
The combination of German and Swann teaches the communicating of the options is personalized for the user (German teaches in col. 13 lines 23-25 the ability to retrieve the user’s previously selected, specified personalization options).  
As to claims 3 and 12,
The combination of German and Swann teaches the classifying of the travel options into the predefined buckets further comprises defining, by the user, a function to classify an option (German teaches in col. 77 lines 20-29 the search system may present a set of web pages and these pages may contain search entry control of many types “general” input boxes, specific hotel selection etc., by taking information accumulated from previous searches, the page can also display price-availability statements (e.g., rooms available from $50) about the entire city, neighborhoods etc. (classify an option)).
As to claims 4 and 13,
(German teaches in col 19 lines 40-49 the items may be placed into this list based on a user-selected sort order. The display of airline flights for an itinerary may be sorted based on the ticket price, the number of stops, departure time, arrival time, trip time or supplier etc.). 

As to claims 5 and 14,
The combination of German and Swann teaches classifying a first bucket, the classifying based on a model function of the first bucket (German teaches in col. 19 lines 40-49 The display of airline flights for an itinerary may be sorted based on the ticket price, the number of stops, departure time, arrival time, trip time or supplier etc.).

As to claims 7 and 16,
The combination of German and Swann teaches determining, by the server computer, a plurality of buckets specifically for the user (German teaches in col. 6 lines 38-51. See also abstract).

As to claims 8 and 17,
The combination of German and Swann teaches providing, by the server computer to the client device, the plurality of buckets as recommendations for the user based on the travel request (German teaches in col. 6 lines 28-49 server store user preference and history for future use. Server may analyze analyzes the user action(s) and, in response, makes one or more electronic requests 214 (sometimes referred to herein as "shadow requests") to product and information suppliers 208 (sometimes referred to herein as "suppliers") to obtain relevant data. In response server evaluate the response and formulate a response for the user).
As to claims 9 and 18,
The combination of German and Swann teaches the determining of the plurality of buckets further comprises determining buckets that are one or more of personalized to a user's search behavior and personalized based on social connections (German teaches in col 13 lines 23-25 the ability to retrieve the user’s previously selected, specified personalized options).  
As to claim 10, 
In addition to claim 1, The combination of German and Swann further discloses a system comprising: a processor; and memory storing instructions configured to instruct the processor (German teaches in Fig. 1 item 104 (110,112, 114) and 100 (102)). 
As to claim 19,
In addition to claim 1, The combination of German and Swann further discloses a non-transitory computer readable storage medium storing computer program instruction configured to instruct a computer processor to at least perform the recited functions (German teaches in col. 55 lines 48-51).  
As to claim 20,
The combination of German and Swann teaches the travel attributes include aircraft type (German, Fig. 18 shows various travel attributes including airport search, booking search…etc.) .  
As to claim 21,
The combination of German and Swann teaches the travel attributes include wifi availability information (Swann, para 0046, availability of wifi).  

As to claim 22,
The combination of German and Swann teaches the travel attributes include comfort information about flights (Swann, para 0046 for The buckets/recommendations can include, for example, company value, best value, best for loyalty, best for productivity, fastest flights, lowest cost, comfort and ease (e.g., reclining seats, most space, most leg room, etc.), best technology (e.g., video screens available for each seat), best fitness center (in a hotel), best service, best meals, availability of wifi, availability of restaurants nearby, most entertainment available (e.g., shows playing near hotel), best facilities (e.g., swimming pool in hotel), etc.).  

As to claim 23,
The combination of German and Swann teaches the comfort information comprises reclining seat information, space information, and/or leg room information (Swann, para 0046 for The buckets/recommendations can include, for example, company value, best value, best for loyalty, best for productivity, fastest flights, lowest cost, comfort and ease (e.g., reclining seats, most space, most leg room, etc.), best technology (e.g., video screens available for each seat), best fitness center (in a hotel), best service, best meals, availability of wifi, availability of restaurants nearby, most entertainment available (e.g., shows playing near hotel), best facilities (e.g., swimming pool in hotel), etc.).    

As to claim 24,
The combination of German and Swann teaches the travel attributes include fitness center information for hotels (Swann, para 0046 for The buckets/recommendations can include, for example, company value, best value, best for loyalty, best for productivity, fastest flights, lowest cost, comfort and ease (e.g., reclining seats, most space, most leg room, etc.), best technology (e.g., video screens available for each seat), best fitness center (in a hotel), best service, best meals, availability of wifi, availability of restaurants nearby, most entertainment available (e.g., shows playing near hotel), best facilities (e.g., swimming pool in hotel), etc.).    

As to claim 25,
The combination of German and Swann teaches the travel attributes include in-seat video information about flights (Swann, para 0046 for The buckets/recommendations can include, for example, company value, best value, best for loyalty, best for productivity, fastest flights, lowest cost, comfort and ease (e.g., reclining seats, most space, most leg room, etc.), best technology (e.g., video screens available for each seat), best fitness center (in a hotel), best service, best meals, availability of wifi, availability of restaurants nearby, most entertainment available (e.g., shows playing near hotel), best facilities (e.g., swimming pool in hotel), etc.).  

As to claim 26, 
The combination of German and Swann teaches the travel attributes include power outlet information about flights (Swann, para 0046 for The buckets/recommendations can include, for example, company value, best value, best for loyalty, best for productivity, fastest flights, lowest cost, comfort and ease (e.g., reclining seats, most space, most leg room, etc.), best technology (e.g., video screens available for each seat), best fitness center (in a hotel), best service, best meals, availability of wifi, availability of restaurants nearby, most entertainment available (e.g., shows playing near hotel), best facilities (e.g., swimming pool in hotel), etc.).    

As to claim 27,
The combination of German and Swann teaches the travel attributes include (1) a plurality of components of the travel request, (2) a past transaction history for the user, and (3) a plurality of preferences for the user (Swann, para 0046 for FIG. 6 is an embodiment of a user interface 600 showing personalized recommendations for user 405. In one embodiment, the buckets selected and displayed include company value 615, lowest cost 605, fastest flights 610, and comfort and ease 620. If, for example, the user 405 never selects the comfort and ease recommendation 620, in one embodiment the system will adjust based on the user's past transactions and not provide this recommendation in the future).  

As to claim 28,
The combination of German and Swann teaches the predefined buckets further include (1) a predefined bucket corresponding to a lowest cost characterization and (2) a predefined bucket corresponding to a fastest flights characterization (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in the bucket. For example, if the user is interested in "best for productivity", in one embodiment there is no need to look at the travel options placed in other buckets. Each bucket may be presented with certain characteristics of the options in the respective buckets, such as the lowest price of the options in the bucket. Each bucket may have only one top option, representing the recommended option for the optimization goal suggested by the name of the respective bucket. The server may classify all search results into the buckets, or only the top candidates for each of the buckets (and thus filtering out other results)).  

As to claim 29,
The combination of German and Swann teaches the predefined buckets include the predefined bucket corresponding to the best for loyalty characterization (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in the bucket. For example, if the user is interested in "best for productivity", in one embodiment there is no need to look at the travel options placed in other buckets. Each bucket may be presented with certain characteristics of the options in the respective buckets, such as the lowest price of the options in the bucket. Each bucket may have only one top option, representing the recommended option for the optimization goal suggested by the name of the respective bucket. The server may classify all search results into the buckets, or only the top candidates for each of the buckets (and thus filtering out other results)).  

As to claim 30,
The combination of German and Swann teaches the predefined buckets include the predefined bucket corresponding to the best for productivity characterization (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in the bucket. For example, if the user is interested in "best for productivity", in one embodiment there is no need to look at the travel options placed in other buckets. Each bucket may be presented with certain characteristics of the options in the respective buckets, such as the lowest price of the options in the bucket. Each bucket may have only one top option, representing the recommended option for the optimization goal suggested by the name of the respective bucket. The server may classify all search results into the buckets, or only the top candidates for each of the buckets (and thus filtering out other results)).  

As to claim 31,
 the predefined buckets include the predefined bucket corresponding to the comfort and ease characterization (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in the bucket. For example, if the user is interested in "best for productivity", in one embodiment there is no need to look at the travel options placed in other buckets. Each bucket may be presented with certain characteristics of the options in the respective buckets, such as the lowest price of the options in the bucket. Each bucket may have only one top option, representing the recommended option for the optimization goal suggested by the name of the respective bucket. The server may classify all search results into the buckets, or only the top candidates for each of the buckets (and thus filtering out other results)).  

As to claim 32,
The combination of German and Swann teaches the predefined buckets further include a predefined bucket corresponding to a company value characterization (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in the bucket. For example, if the user is interested in "best for productivity", in one embodiment there is no need to look at the travel options placed in other buckets. Each bucket may be presented with certain characteristics of the options in the respective buckets, such as the lowest price of the options in the bucket. Each bucket may have only one top option, representing the recommended option for the optimization goal suggested by the name of the respective bucket. The server may classify all search results into the buckets, or only the top candidates for each of the buckets (and thus filtering out other results)).  

As to claim 33,
The combination of German and Swann teaches the predefined buckets include the predefined bucket corresponding to the best for technology characterization (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in the bucket. For example, if the user is interested in "best for productivity", in one embodiment there is no need to look at the travel options placed in other buckets. Each bucket may be presented with certain characteristics of the options in the respective buckets, such as the lowest price of the options in the bucket. Each bucket may have only one top option, representing the recommended option for the optimization goal suggested by the name of the respective bucket. The server may classify all search results into the buckets, or only the top candidates for each of the buckets (and thus filtering out other results)).  

As to claim 34,
The combination of German and Swann teaches the predefined buckets include the predefined bucket corresponding to the best fitness center characterization (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in the bucket. For example, if the user is interested in "best for productivity", in one embodiment there is no need to look at the travel options placed in other buckets. Each bucket may be presented with certain characteristics of the options in the respective buckets, such as the lowest price of the options in the bucket. Each bucket may have only one top option, representing the recommended option for the optimization goal suggested by the name of the respective bucket. The server may classify all search results into the buckets, or only the top candidates for each of the buckets (and thus filtering out other results)). See also para 0046).  

As to claim 35,
the predefined buckets include the predefined bucket corresponding to the best service characterization (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in the bucket. For example, if the user is interested in "best for productivity", in one embodiment there is no need to look at the travel options placed in other buckets. Each bucket may be presented with certain characteristics of the options in the respective buckets, such as the lowest price of the options in the bucket. Each bucket may have only one top option, representing the recommended option for the optimization goal suggested by the name of the respective bucket. The server may classify all search results into the buckets, or only the top candidates for each of the buckets (and thus filtering out other results)).  

As to claim 36,
The combination of German and Swann teaches the predefined buckets include the predefined bucket corresponding to the best meals characterization (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in the bucket. For example, if the user is interested in "best for productivity", in one embodiment there is no need to look at the travel options placed in other buckets. Each bucket may be presented with certain characteristics of the options in the respective buckets, such as the lowest price of the options in the bucket. Each bucket may have only one top option, representing the recommended option for the optimization goal suggested by the name of the respective bucket. The server may classify all search results into the buckets, or only the top candidates for each of the buckets (and thus filtering out other results)).  

As to claim 37,
The combination of German and Swann teaches the predefined buckets include the predefined bucket corresponding to the availability of wifi characterization (Swann, para 0046, availability of wifi).    
As to claim 38,
The combination of German and Swann teaches the predefined buckets include the predefined bucket corresponding to the availability of restaurants nearby characterization (Swann, para 0046 for The buckets/recommendations can include, for example, company value, best value, best for loyalty, best for productivity, fastest flights, lowest cost, comfort and ease (e.g., reclining seats, most space, most leg room, etc.), best technology (e.g., video screens available for each seat), best fitness center (in a hotel), best service, best meals, availability of wifi, availability of restaurants nearby, most entertainment available (e.g., shows playing near hotel), best facilities (e.g., swimming pool in hotel), etc. In one embodiment, the buckets presented as recommendations are based on a user profile for the user 405. This user profile can be created by the user (e.g., when creating an account, at login, etc.) or can be determined based on previous user interactions with the web site).  

As to claim 39,
The combination of German and Swann teaches the predefined buckets include the predefined bucket corresponding to the most entertainment characterization (Swann, para 0046, The buckets/recommendations can include, for example, company value, best value, best for loyalty, best for productivity, fastest flights, lowest cost, comfort and ease (e.g., reclining seats, most space, most leg room, etc.), best technology (e.g., video screens available for each seat), best fitness center (in a hotel), best service, best meals, availability of wifi, availability of restaurants nearby, most entertainment available (e.g., shows playing near hotel), best facilities (e.g., swimming pool in hotel), etc. In one embodiment, the buckets presented as recommendations are based on a user profile for the user 405. This user profile can be created by the user (e.g., when creating an account, at login, etc.) or can be determined based on previous user interactions with the web site).  

As to claim 40,
The combination of German and Swann teaches the predefined buckets include the predefined bucket corresponding to the best facilities characterization (Swann, para 0046, The buckets/recommendations can include, for example, company value, best value, best for loyalty, best for productivity, fastest flights, lowest cost, comfort and ease (e.g., reclining seats, most space, most leg room, etc.), best technology (e.g., video screens available for each seat), best fitness center (in a hotel), best service, best meals, availability of wifi, availability of restaurants nearby, most entertainment available (e.g., shows playing near hotel), best facilities (e.g., swimming pool in hotel), etc. In one embodiment, the buckets presented as recommendations are based on a user profile for the user 405. This user profile can be created by the user (e.g., when creating an account, at login, etc.) or can be determined based on previous user interactions with the web site).  

As to claim 41,
The combination of German and Swann teaches the instructions further include instructions configured to instruct the processor to: determine a plurality of travel attributes for the travel options (Swann, para 0034 for A bucket/recommendation is a predefined characterization of travel options (e.g., "best for productivity", "company value", "cheapest", "fastest", etc.). Instead of presenting the list of travel options to the user to ask the user to understand the value trade-off among different travel attributes of a travel option (e.g., a flight), the system 400 analyzes the trade-off and assigns the travel options to buckets, each having a name (e.g., "best for productivity") that indicates the value trade-off made in the bucket.); 
determine a plurality of bucket scores for the travel options based on a plurality of weights for each of the predefined buckets as applied to the determined travel attributes, each bucket score corresponding to a different one of the predefined buckets (Swann, para 0038 for each bucket corresponds to a model or function that generates a score (e.g., a score for "best for productivity") for each travel option, based on flight/travel attributes of each travel option and/or the user preferences, context, history, etc. The score/model/function implemented in the bucket orchestration module ranks the travel options for classification into different buckets.); and 
wherein the instructions to classify the travel options further comprises instructions to classify the travel options into the predefined buckets based on the determined bucket scores (Swann, para 0038 for each bucket corresponds to a model or function that generates a score (e.g., a score for "best for productivity") for each travel option, based on flight/travel attributes of each travel option and/or the user preferences, context, history, etc. The score/model/function implemented in the bucket orchestration module ranks the travel options for classification into different buckets.).  

As to claim 42,
The combination of German and Swann teaches the instructions to use the interactions for future bucket classifications further comprise instructions to determine which of the predefined buckets will be presented to the user for display based on feedback from prior transactions by the user (Swann, para 0042 for a bucket can be defined (e.g., by the user 405) that captures a sub-goal in travel solution selection. A bucket can also be defined as a function of one or more attributes, based on analysis of past transactions (e.g., regression analysis), based on semantic knowledge, and/or based on analytical data and user behavior (e.g., on the site and/or on other sites). In one embodiment, analytics influence the fine-tuning of bucket attribute weights. In one embodiment, the experimentation platform enables the system to determine the correct set of buckets for a specific user. The buckets can be personalized to a user's company policy, personalized to a user's specific preferences, personalized to a user's past and present search behavior, and/or personalized to a user's frequent flyer account standing. As stated above, the bucket definitions are transparent and may be fine tuned by the user or a company for a set of users. In one embodiment, a company (or user) can define a custom narrative for each bucket option, can define what buckets are viewed based on a set of bucket options, and/or can define the order of buckets that are viewed).  

As to claim 43,
The combination of German and Swann teaches the instructions further include instructions configured to instruct the processor to: provide a user interface that (1) displays a top ranked travel option for each of a plurality of the predefined buckets(Swann, para  and (2) displays information that indicates to the user tradeoffs that exist as between a plurality of the displayed predefined buckets (Swann, para 0040 for The system 400 then renders the appropriate set of buckets to the user 405. In one embodiment, the buckets are presented to the user 405 in increasing order of decision making complexity. For example, and as shown in FIG. 5, the cheapest bucket 505 is shown before the fastest bucket 510. This allows the user 405 to immediately understand the premium that he is paying for flying faster. Thus, users can not only abstract away complexities behind these buckets but also can determine the tradeoff between one bucket and another bucket. Furthermore, in one embodiment the system 400 is highly transparent in how the recommendations are made by explaining to the user the dominant attributes that constitute a single bucket).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Zheng et al. (US 20120143882 A1) discloses one or more techniques and/or systems for prioritizing one or more travel itineraries based on an itinerary query. Respective candidate itineraries from a set of candidate itineraries are ranked based on one or more ranking factors for the candidate itineraries, where the candidate itineraries were identified from a location-interest graph using the query. A desired number of the ranked candidate itineraries are re-ranked based on a one or more historical travel sequences, such that one or more prioritized travel itineraries can be identified in response to the itinerary query.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




3/22/2022

/NARGIS SULTANA/Examiner, Art Unit 2164